Exhibit 10.1

AGREEMENT AND RELEASE



This Agreement and Release (the "Release") has been entered into by and between
Cole Taylor Bank (the "Bank," as defined in Section 4 herein) and Robin
VanCastle (as defined in Section 4 herein). In consideration for the promises
contained in this document, the parties agree:



Section 1. Robin VanCastle's employment with the Bank will end by mutual
agreement effective March 13, 2009, ("Separation Date"). During the period
between today and Robin VanCastle's Separation Date, (the "Notification
Period"), the Bank agrees to pay Robin VanCastle any wages, expenses and paid
time off benefits earned up to and including her Separation Date. For any and
all services rendered during the Notification Period, Robin VanCastle shall earn
or accrue only the regular compensation or benefits that she otherwise would
have earned or accrued as an employee of the Bank, including maintaining health
and welfare benefits under the Taylor Capital Group, Inc. Consolidated Welfare
Benefit Program, to the extent permitted by the applicable plans or policies,
and counting toward her years of service under Taylor Capital Group, Inc. 401(k)
Plan, Taylor Capital Group, Inc. Profit Sharing/ESOP, and Taylor Capital Group,
Inc. Deferred Compensation Plan, but she will earn or accrue no other
compensation or benefit except as stated in this Release.





Section 2. During the Notification Period, Robin VanCastle will remain an
at-will employee of the Bank. She will report for work to support the transition
of her prior responsibilities unless she resigns prior to March 13, 2009. Her
responsibilities during this time will be those associated with transitioning
her former role with the Bank to other staff members and/or those duties
assigned to her by the Chief Financial Officer. During the Notification Period,
Robin VanCastle will be granted a two-day absence to begin the outplacement
services provided by this Release and other time off as needed based on approval
by the Chief Financial Officer. During this time, she will receive the benefits
described in this Release, provided that she complies with its terms and
conducts herself in a manner consistent with the high standards that the Bank
requires of its executives. If prior to her Separation Date, Robin VanCastle
voluntarily resigns or the Bank terminates her employment because she failed to
perform or comport herself consistent with the Bank's standards, the Bank will
elect to rescind this Release and Robin VanCastle will receive no special
transition benefits.



Section 3. In consideration for Robin VanCastle's waiver of claims, her promise
to work until her Separation Date, and her other promises in this Release, she
will receive the following special transition benefits.



a. Robin VanCastle will receive a severance amount of $270,000.00 which
represents fifty-two (52) weeks of her current base salary, subject to normal
withholdings and deductions for state and federal taxes. The payments provided
for in this Release will be made on regularly scheduled paydays and in the same
manner as her base compensation was paid prior to her Separation Date. Payments
will begin on the first payday following her Separation Date, after the GSVP of
the Bank's Human Capital Group has been in possession of her signed and
unrevoked Release for seven (7) days and will end with a lump sum payment of the
balance owed of the $270,000.00 severance amount on the first regularly
scheduled payday in January 2010.



b. Robin VanCastle will receive any vested restricted stock or stock options,
and any vested 401(k), ESOP, Profit Sharing Plan, and Non-Qualified Deferred
Compensation benefits granted through her Separation Date, consistent with plan
documents.



c. If Robin VanCastle elects to continue her medical benefits under COBRA, the
Bank will pay the premiums to continue her current coverage for herself and/or
any eligible family members up to twelve (12) months following her Separation
Date. Thereafter, Robin VanCastle will be responsible for all applicable COBRA
premiums.



d. To assist her in this transition, the Bank will pay the costs for executive
outplacement services from Challenger, Gray & Christmas, Inc. for up to twelve
(12) months, beginning in January 2009.



e. Robin VanCastle will receive $2,500.00 net lump sum cash payment in lieu of
financial/tax planning assistance on the first regularly scheduled payday
following her Separation Date.



The payments and benefits described in this Release are expressly conditioned
upon Robin VanCastle signing and not revoking this Release, complying with its
terms, and signing and not revoking the Re-Affirmation of this Release attached
as Exhibit A hereto.



Section 4. In consideration for the monetary payments and other benefits
outlined in this Release, Robin VanCastle on behalf of herself and her past and
present heirs, executors, administrators, and assigns (collectively referred to
in this Release as "Robin VanCastle") irrevocably and unconditionally releases,
waives and discharges and agrees not to sue the Cole Taylor Bank or any of its
past or present parent, subsidiary, or affiliated companies, including but not
limited to Taylor Capital Group, Inc. and their respective past and present
benefit plans and insurers, plan fiduciaries and administrators, directors,
trustees, officers, employees, agents, attorneys, successors and assigns
(collectively referred to herein as the "Bank" whether or not specifically named
herein) with respect to any and all claims, liabilities, causes of action,
claims for attorney's fees, allocable in-house attorneys' fees, costs, and/or
any sort of claim whatsoever whether known or unknown, directly or indirectly
relating to, arising out of or in any way involving Robin VanCastle, her
relationship with the Bank and/or the end of her relationship, or any other act
or omission alleged to have occurred or failed to occur on or before the
Effective Date of this Release, including, but not limited to claims for wages,
fraud, defamation, invasion of privacy, interference with economic relations,
breach of contract, promissory estoppel or equitable relief, tort damages,
employment discrimination or any claim for employment rights or damages arising
under state or federal law. Further, Robin VanCastle understands and agrees that
this Release covers and waives all claims for any and all monetary and benefits
claims of any kind, interest, damages, attorneys' fees, allocable in-house
attorneys' fees and costs, insurance, or additional benefits.



a. Robin VanCastle agrees that this Release or any of the compensation or
benefits provided hereunder are not being offered pursuant to any Bank severance
plan, that she is not entitled to any compensation or benefits under such plans,
and she expressly releases, waives and agrees not to sue for any compensation or
benefits under any Bank severance plan.



b. Robin VanCastle also agrees to execute any other documents and cooperate with
the Bank to the extent reasonably necessary to effectuate this Release,
including but not limited to signing and not revoking the Re-Affirmation of this
Release attached hereto as Exhibit A.



c. Robin VanCastle also acknowledges and agrees that she has been fully
compensated for all hours in which she performed services for the Bank in
accordance with all state, federal, and local wage and hour laws, that she
received all required leave and accommodations that she requested, and that she
has not suffered any work-related injury or illness for which she has not filed
a claim. Robin VanCastle represents and warrants that she has fully disclosed to
the Bank any knowledge she may have about any possibly illegal activities
relating to the Bank.



d. Further, in consideration for the benefits herein provided, Robin VanCastle
also specifically agrees not to directly or indirectly recruit, nor solicit for
purposes of employment, for a period of one year from the Effective Date of this
Release (as defined below) or any person who is currently a Bank employee or who
becomes a Bank employee during such one-year period.



Section 5. Except as set forth below, Robin VanCastle agrees that she releases,
waives, and promises that she will never bring any claims or institute any
proceedings (legal or otherwise) against the Bank. She also agrees to withdraw
and dismiss any pending claims or actions she has against the Bank including but
not limited to those relating to or arising out of her relationship with the
Bank and/or the end of her relationship. Robin VanCastle promises that none of
the rights, claims, actions, damages or liabilities released by her under this
Release has been, or will be, assigned, conveyed or transferred in any fashion
to any other person or entity.



a. Notwithstanding the language in Section 5 above and Section 6 below, this
Release does not apply to any claims or rights that may not be waived by law
(such as claims for unemployment or workers' compensation benefits) or that may
arise under the Age Discrimination in Employment Act, after the Effective Date
(as defined below) of this Release.



b. Notwithstanding the language in Section 5 above and Section 6 below, Robin
VanCastle also is not precluded from asserting any claims seeking enforcement of
this Release or challenging its validity. Also she is not prohibited from filing
a charge or cooperating with any governmental agency that asks for her
assistance.



c. However, Robin VanCastle agrees that she will not seek or receive money
damages or monetary relief from any claim or administrative charge or judicial
action for anything that is released or settled under the terms of this Release,
whether filed by her, any governmental agency or other third party.



Section 6. Express Waiver of Discrimination Claims.



Robin VanCastle acknowledges that this Release includes a waiver of any known or
unknown rights and claims of discrimination, harassment and/or retaliation that
she may have arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
Family Medical Leave Act, the Illinois Human Rights Act and all other federal,
state, and local laws.



a. By executing this Release and accepting the monetary and other benefits
outlined in this Agreement and Release, Robin VanCastle acknowledges the
payments and other promises and benefits provided under this Release, are
sufficient consideration for her release and waiver of the rights and claims
specified in this Release, and that the payments in this Release exceed anything
of value to which she is already entitled if she does not sign this Release.



b. Robin VanCastle acknowledges she has been provided this Release and
understands she has a period of at least twenty-one (21) days within which to
consider this Release.



c. Robin VanCastle further understands she may revoke this Release for a period
of seven (7) days following the date on which she signs this Release. This
Release will not be effective or enforceable until the seven (7) day revocation
period has expired without revocation ("Effective Date").



Section 7. Robin VanCastle agrees that if the Company chooses not to file this
Release as an exhibit to any SEC filing, she will keep the existence and terms
of this Release strictly confidential except that she may disclose with her
spouse or domestic partner, legal counsel, accountant and/or financial advisor,
provided that she will instruct such individuals to maintain the confidentiality
of this Release and will provide the Bank with prompt written notice of any
subpoena, request for cooperation, charge or other legal proceeding that may
require her or such individuals to disclose information covered by this Release.



Section 8. Robin VanCastle agrees that she will return any and all property and
documents belonging to the Bank and any copies thereof (including any computer
and software, confidential information, keys, Blackberry, identification cards,
etc.) upon her Separation Date.



Section 9. Each party agrees that she/it will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon the other party or she/its good will, products
or business opportunities, or in any manner detrimental to said other party,
though each party may give truthful and nonmalicious testimony if properly
subpoenaed to testify under oath.



a. Robin VanCastle agrees to describe her departure as an amicable decision to
leave the Bank, to pursue other long-standing interests, or words to that
effect. She also agrees to refer all inquiries from bona fide prospective
employers to the GSVP of the Bank's Human Capital Group, and she may submit
draft reference letters which the Bank will consider.



b. Robin VanCastle and the Bank agree that, in entering this Release and
providing the payments and benefits described above, the Bank is not admitting
to any wrongdoing or unlawful action in its dealing with her. Because no final
findings or final judgments have been made, she agrees that she does not purport
and will not claim to be a prevailing party, to any degree or extent. She also
agrees that this Release or its terms will not be admissible in any proceeding
other than a proceeding for breach of enforcement of the terms contained herein.



Section 10. From the date on which she executes this Release, and for as long
thereafter as shall be reasonably necessary, Robin VanCastle agrees to cooperate
fully with the Bank in any negotiation, transaction, investigation, litigation
or other action arising out of transactions in which she was involved or of
which she had knowledge during her relationship with the Bank. If Robin
VanCastle incurs any out-of-pocket expenses in the course of performing her
obligations under this paragraph, she will be reimbursed for the full amount of
all reasonable expenses in accordance with the Bank's standard policies upon her
submission of adequate receipts confirming that such expenses actually were
incurred.



In addition, the Bank agrees that any indemnification by-law or policy of the
Bank that applied to Robin VanCastle prior to her Separation Date will continue
to apply to Robin VanCastle beyond said Separation Date for any acts or
omissions by Robin VanCastle prior to said Separation Date, but only to the
extent that indemnification by the Bank is permitted by and complies with that
by-law, policy, or applicable law. To the extent that the Bank's indemnification
by-law or policy refers to or is governed by an insurance policy or other
document, said insurance policy or other document will limit the extent of the
Bank's obligation to indemnify Robin VanCastle pursuant to said by-law, policy
or this Release.



Section 11. This Release is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, but the parties agree that the Bank is making
no guarantee, warranty, or representation in this Release regarding the tax
effect of this Release or the position that may be taken by any benefit plan
administrator or plan regarding the effect of this Release upon Robin
VanCastle's rights, benefits, or coverage under any benefit plan.



Section 12. Robin VanCastle acknowledges that she has read and understands this
agreement in its entirety. She further declares she has had the opportunity to
have the contents and consequences of this Release explained to her fully by
legal counsel of her own selection, and has acted voluntarily and of her own
free will in executing this agreement.



a. Robin VanCastle acknowledges that she is solely responsible for paying her
attorney, and that she and her attorney relinquish and waive all attorneys'
liens and claims for attorneys fees.



b. Robin VanCastle also acknowledges the decision to execute this Release was
not predicated nor influenced by any declaration or representation of any of the
persons or entities released, other than as may be contained in this Release.



Section 13. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS RELEASE.



Section 14. This Release is personal to Robin VanCastle and may not be assigned
by her and is binding upon and enforceable against her and her heirs and
executors. This Release shall inure to the Bank's benefit and its successors and
assigns, and may be assigned by it.



Section 15. If any provision of this Release requires judicial interpretation,
the court shall not apply any assumption that the terms of the Release shall be
more strictly construed against the drafter as both parties have had an
opportunity to provide input as to its terms.



Section 16. This Release sets forth the entire understanding between Robin
VanCastle and the Bank with respect to the subject matter of this Release.



Section 17. This Release shall be governed by and construed in accordance with
the laws of the State of Illinois without regard to its choice of law
provisions. If any provision of this Release shall be held invalid, illegal or
unenforceable, in whole or in part, the court may amend or modify such invalid
provision to the extent necessary to make it enforceable and the validity,
legality and enforceability of the remaining provisions will not be affected.



Section 18. Robin VanCastle agrees that any change, amendment or modification of
any of the initial terms of this Agreement will not be enforceable unless signed
in writing by both parties, will be deemed to be non-material and will not
restart or extend the twenty-one (21) day consideration period or the 7-day
Revocation Period.



Robin VanCastle has been advised to consult with an attorney prior to signing
this Release.



ROBIN VANCASTLE:

COLE TAYLOR BANK

   

___/s/Robin VanCastle__________

By: __/s/ Nancy Karasek__

 

Title: GSVP Human Capital

Date: January 6, 2009

Date: January 6, 2009



















 

 